Citation Nr: 0103371	
Decision Date: 02/03/01    Archive Date: 02/14/01

DOCKET NO.  96-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis of the right hand.

2.  Entitlement to service connection for degenerative 
osteoarthritis of the left foot.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of lacerations to 
index, middle, and ring fingers of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 1998, the Board remanded the issue of entitlement 
to an increased (compensable) disability rating for service-
connected residuals of lacerations to index, middle, and ring 
fingers of the right hand for additional development.  The 
Board also referred the issues of entitlement to service 
connection for degenerative osteoarthritis of the left foot 
and right hand to the RO for appropriate development.

In March 1998, the RO issued a statement of the case as to 
the issues of entitlement to service connection for 
degenerative osteoarthritis of the left foot and right hand.  
Subsequently, the veteran perfected an appeal as to these 
matters.  Therefore, the Board finds the issues listed on the 
title page of this decision are properly developed for 
appellate review.

The issue of entitlement to service connection for 
degenerative osteoarthritis of the left foot will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Persuasive medical evidence demonstrates the veteran's 
right hand degenerative osteoarthritis is not due to an 
injury during active service.

2.  The veteran's service connected residuals of superficial 
lacerations of the index, middle, and ring fingers of the 
right hand do not include scars that are tender, painful, 
superficial, or ulcerating, and limitation of function of the 
right hand to a compensable degree has not been demonstrated.


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred by active service; arthritis of the right hand 
is not proximately due to the veteran's service connected 
right hand disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5107) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1999).

2.  The criteria for a compensable rating for the veteran's 
service-connected residuals of lacerations to index, middle, 
and ring fingers of the right hand have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
record indicates the veteran was adequately informed of the 
evidence necessary to support his claims seeking entitlement 
to service connection for osteoarthritis of the right hand 
and to an increased (compensable) disability rating for 
service-connected residuals of lacerations to index, middle, 
and fingers of the right hand.  Moreover, all relevant 
records and sufficient medical evidence for a determination 
of these matters has been obtained.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.


Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000). 

Service connection can also be granted for certain chronic 
diseases, including arthritis, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (2000). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Combat

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.304(d) (2000).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

In this case, service records show the veteran had over 10 
months of foreign service and that he was awarded the Korean 
Service Medal with 3 Bronze Stars.  However, the veteran has 
not asserted that the claimed service-connected matters on 
appeal were incurred during combat and his service records 
include no awards or decorations indicative of combat.  
Therefore, the Board finds the evidentiary standard for 
combat-related injuries is not applicable.

Degenerative Osteoarthritis of the Right Hand
Background

Service medical records show the veteran sustained 
superficial lacerations across the index, middle, and ring 
fingers of the right hand while removing a metal ring filter 
from a motor in July 1950.  The report indicates a bandage 
was applied and the veteran was returned to duty.  The 
veteran's August 1951 discharge examination revealed normal 
upper extremities.

In his September 1993 application for VA benefits the veteran 
reported he incurred injuries to his index, middle, and ring 
fingers in July 1950.  He stated he experienced continuous 
pain and swelling and had developed arthritis.  

Private medical records dated in October 1993 show the 
veteran complained of pain and numbness to the palm of his 
right hand radiating up his forearm to the elbow over several 
months aggravated by 3 hours use of the hand in his 
occupation as a bricklayer.  It was noted the right hand 
looked normal but there was slight tenderness over the 
metacarpal phalangeal joints and his grip was slightly weak.  
Radial pulse was 1+ and radial and triceps jerks were 1+ with 
muscle wasting.

During VA examination in January 1994, the veteran reported 
that during service he incurred a Grade III laceration injury 
at the metacarpophalangeal joint through the tendons to the 
bone.  He stated the flexor tendon had been surgically 
repaired.  He complained he was presently unable to hold a 
trowel when laying bricks because of the pain and arthritis 
in the hand and neuralgia to the fingers.  He stated the 
disorders were aggravated by temperature, humidity, and 
barometric changes.

The examiner noted the veteran's right hand grip was 4/5 as 
compared to his left and that dexterity and range of motion 
of the right fingers were normal.  There was neuralgia to the 
median nerve distribution of the right second, third, and 
fourth fingers.  There was a healed, slightly depigmented 
laceration to the right palmar surface with some tenderness.  
There was no evidence of keloid formation, adhesions, 
herniation, or ulceration.  There was no cosmetic defect and 
no limitation of motion.  X-ray examination revealed mild 
degenerative joint disease.  The diagnosis was status post 
laceration of the palm of the right hand with slight 
limitation of motion and extension of the fingers and 
degenerative osteoarthritis of the joints.

In March 1994, the RO, inter alia, denied entitlement to 
service connection for right index, middle, and ring finger 
lacerations, status post laceration of the right palm with 
slight limitation of motion, and degenerative osteoarthritis 
of the right hand.  

In May 1994 the veteran expressed disagreement with the 
denial of service connection for the residuals of his right 
index, middle, and ring finger injury.  He stated he had 
developed arthritis in the fingers that was very painful.

A February 1996 Board decision granted entitlement to service 
connection for the residuals of lacerations to the right 
index, middle, and ring fingers.

During an April 1998 VA skin examination the veteran reported 
that in July 1950 while changing an oil filter on a truck he 
lacerated the base of his finger to the bone and required 
stitches.  He stated that since then he had experienced 
weakness, disability, and limitation of the hand with an 
aching discomfort from the base of the fingers up the arm.  
He reported he had been taking Salicylate over the previous 
3 years with some relief.  The examiner noted there was no 
visible scar to the right hand and no indication of a 
previous injury.  Grip strength was 3.5/5 which was slightly 
weaker than the left which was 4/5.  The examiner's 
impression was history of laceration to the base of the 
fingers with no observable cutaneous stigmata.  It was noted 
that the veteran's complaints of discomfort would be better 
assessed by an orthopedist or neurologist. 

An May 1998 neurology examination noted the veteran's medical 
records had been reviewed and that the veteran reported 
aching in his hand had increased in severity over time with 
some restriction of motion.  He stated he worked as a brick 
and tile layer and that when he used the hand a lot it ached.  
When prompted he admitted to a little tingling in the hand.  
The examiner noted the veteran had normal reflexes to the 
upper extremities and no identifiable scars to the hand.  
There seemed to be good range of motion and closure of the 
fingers and hand.  There was no gross atrophy of the hand or 
musculature.  

It was noted that the veteran's hand strength seemed to be 
fairly normal but that he tended to give way in all muscles, 
including those proximal to the lesion, in a non-organic 
manner.  Sensory examination also revealed global reduction 
over the whole hand to pin in a totally non-anatomical 
distribution.  Tinel's sign was questionably positive and 
Phalen's test produced an aching and questionable numbness.  
There was no evidence of vascular compromise but the ulnar 
pulse was a little difficult to obtain.  The examiner's 
impression was no significant neurologic dysfunction and no 
significant scarring but that the veteran may have a little 
aching related to his previous trauma.  It was noted that his 
primarily normal degenerative changes could certainly be due 
to long-term working and that carpal tunnel syndrome could 
not be entirely excluded but that disorder would not be 
related to inservice injury.  

VA orthopedic examination in May 1998 noted the veteran's 
records had been reviewed and that the veteran reported 
almost constant pain to the right hand, arm, and neck 
aggravated by cold and damp weather.  He stated he worked as 
a brick mason and that it was difficult for him to grip and 
hold a trowel.  The examiner noted examination of the hand 
revealed no deformity, discoloration, edema, atrophy, or 
effusion.  There was full active range of motion and no 
visually perceptible scars to the right index, middle, or 
ring fingers.  Grip strength was slightly diminished on the 
right.  Neurovascular status appeared to be grossly intact.  
The diagnoses included well-healed closed laceration of the 
right index, middle, and ring fingers and degenerative joint 
disease to the right hand, doubtfully related to a soft 
tissue injury to the right hand.  

August 1998 private medical records say that the veteran had 
not been able to do his regular occupation as a brick mason 
for the past two years because he was no longer able to climb 
scaffolds.  Every time he tried to do heavy work he suffered 
from bilateral medial epicondylitis, left greater than the 
right.  The examiner stated that the veteran had left thumb 
metacarpal tenonitis and synovitis from his overuse syndrome 
and degenerative arthritis.  The assessment included medial 
epicondylitis bilaterally, chronic, left greater than the 
right.  The examiner opined that the veteran had fairly 
severe, advanced degenerative arthritis which precluded him 
from working as a brick mason.  He added that the veteran 
should receive some type of VA disability benefits, as his 
injuries were related to service connected disabilities.

The RO received VA outpatient medical records in September 
1998.  A January 1998 record included a diagnosis of joint 
pain (arthritis).  It was noted the veteran reported a long 
history of right hand arthritis.

A February 1999 VA aid and attendance examination noted the 
veteran's claims file was not available for review but that 
the veteran reported arthritis to the hands.  The examiner 
noted good range of motion to the upper extremities, good 
grip strength, and movement of all fingers.  X-ray 
examination of the hands revealed mild degenerative changes.  
The diagnoses included mild degenerative changes of the hands 
and fingers.

Analysis

Based upon the evidence of record, the Board finds 
entitlement to service connection for degenerative 
osteoarthritis to the right hand is not warranted. While the 
service medical records show that the veteran sustained 
lacerations of the index, middle, and ring fingers, and 
service connection has been established for the residuals of 
this injury, there is no evidence of injury to the bones or 
joints of the fingers or hand during service, as the veteran 
related to the examiners in January 1994 and April 1998.  The 
service medical records refer to the lacerations as 
"superficial".  A right hand disability was not noted at 
discharge.  Furthermore, there is no evidence of degenerative 
changes of the right hand during service or within the one 
year presumptive period following discharge from service.  

The current medical records contains conflicting opinions as 
to whether or not the veteran's degenerative arthritis of the 
right hand can be attributed to the lacerations sustained in 
service.  The May 1998 VA orthopedic examiner opined that the 
degenerative joint disease was doubtfully related to the soft 
tissue injury.  The May 1998 VA neurologic examiner noted 
that while the veteran had some possible aching due to the 
lacerations, the degenerative changes were primarily normal 
and could be related to long-term working.  On the other 
hand, the August 1998 private medical opinion states that the 
veteran's injuries are related to his service connected 
disabilities.  The Board finds that the two May 1998 VA 
opinions are of greater probative value than the August 1998 
private opinion.  The May 1998 opinions were rendered with 
the benefit of review of the veteran's medical records, which 
enabled the examiners to study the progress of the veteran's 
degenerative changes of the right hand.  In addition, while 
the May 1998 VA opinions are very precise in their discussion 
of the possible relationship between the veteran's service 
connected lacerations and his degenerative arthritis of the 
right hand, the August 1998 private opinion is vaguely 
worded.  The opinion does not indicate whether or not it 
refers to the veteran's degenerative arthritis of the left 
foot, right hand, or both, and it does not specifically 
identify which service connected disabilities have resulted 
in the arthritis of either the right hand or left foot.  
Therefore, as there is no evidence of degenerative arthritis 
of the right hand either in service or within the presumptive 
period after service, and as the more probative medical 
opinions indicate that there is no relationship between the 
service connected lacerations and degenerative arthritis of 
the right hand, the preponderance of the evidence is against 
the veteran's claim, and entitlement to service connection is 
not warranted.  


Increased Rating Claim
Background

Service medical records show the veteran sustained 
superficial lacerations across the index, middle, and ring 
fingers of the right hand while removing a metal ring filter 
from a motor in July 1950.  The report indicates a bandage 
was applied and the veteran was returned to duty.  The 
veteran's August 1951 discharge examination revealed normal 
upper extremities.

In his September 1993 application for VA benefits the veteran 
reported he incurred injuries to his index, middle, and ring 
fingers in July 1950.  He stated he experienced continuous 
pain and swelling and had developed arthritis.  

Private medical records dated in October 1993 show the 
veteran complained of pain and numbness to the palm of his 
right hand radiating up his forearm to the elbow over several 
months aggravated by 3 hours use of the hand in his 
occupation as a bricklayer.  It was noted the right hand 
looked normal but there was slight tenderness over the 
metacarpal phalangeal joints and his grip was slightly weak.  
Radial pulse was 1+ and radial and triceps jerks were 1+ with 
muscle wasting.

During VA examination in January 1994 the veteran reported 
that during service he incurred a grade III laceration injury 
at the metacarpophalangeal joint through the tendons to the 
bone.  He stated the flexor tendon had been surgically 
repaired.  He complained he was presently unable to hold a 
trowel when laying bricks because of the pain and arthritis 
in the hand and neuralgia to the fingers.  He stated the 
disorders were aggravated by temperature, humidity, and 
barometric changes.

The examiner noted the veteran's right hand grip was 4/5 as 
compared to his left and that dexterity and range of motion 
of the right fingers were normal.  There was neuralgia to the 
median nerve distribution of the right second, third, and 
fourth fingers.  There was a healed, slightly depigmented 
laceration to the right palmar surface with some tenderness.  
There was no evidence of keloid formation, adhesions, 
herniation, or ulceration.  There was no cosmetic defect and 
no limitation of motion.  X-ray examination revealed mild 
degenerative joint disease.  The diagnosis was status post 
laceration of the palm of the right hand with slight 
limitation of motion and extension of the fingers and 
degenerative osteoarthritis of the joints.

In March 1994 the RO, inter alia, denied entitlement to 
service connection for right index, middle, and ring finger 
lacerations, status post laceration of the right palm with 
slight limitation of motion, and degenerative osteoarthritis 
of the right hand.  

A February 1996 Board decision granted entitlement to service 
connection for the residuals of lacerations to the right 
index, middle, and ring fingers.

In an April 1996 rating decision, the RO implemented the 
Board's decision and assigned a noncompensable disability 
rating effective from the date of the veteran's claim.

VA medical records dated in January 1998 included a diagnosis 
of joint pain (arthritis).  It was noted the veteran reported 
a long history of right hand arthritis.

During an April 1998 VA skin examination the veteran reported 
that in July 1950 while changing an oil filter on a truck he 
lacerated the base of his finger to the bone and required 
stitches.  He stated that since then he had experienced 
weakness, disability, and limitation of the hand with an 
aching discomfort from the base of the fingers up the arm.  
He reported he had been taking Salicylate over the previous 3 
years with some relief.  The examiner noted there was no 
visible scar to the right hand and no indication of a 
previous injury.  Grip strength was 3.5/5 which was slightly 
weaker than the left which was 4/5.  The examiner's 
impression was history of laceration to the base of the 
fingers with no observable cutaneous stigmata. 

An May 1998 neurology examination noted the veteran's medical 
records had been reviewed and that the veteran reported 
aching in his hand had increased in severity over time with 
some restriction of motion.  He stated he worked as a brick 
and tile layer and that when he used the hand a lot it ached.  
When prompted he admitted to a little tingling in the hand.  
The examiner noted the veteran had normal reflexes to the 
upper extremities and no identifiable scars to the hand.  
There seemed to be good range of motion and closure of the 
fingers and hand.  There was no gross atrophy of the hand or 
musculature.  

It was noted that the veteran's hand strength seemed to be 
fairly normal but that he tended to give way in all muscles, 
including those proximal to the lesion, in a non-organic 
manner.  Sensory examination also revealed global reduction 
over the whole hand to pin in a totally non-anatomical 
distribution.  Tinel's sign was questionably positive and 
Phalen's test produced an aching and questionable numbness.  
There was no evidence of vascular compromise but the ulnar 
pulse was a little difficult to obtain.  The examiner's 
impression was no significant neurologic dysfunction and no 
significant scarring but that the veteran may have a little 
aching related to his previous trauma. 

VA orthopedic examination in May 1998 noted the veteran's 
records had been reviewed and that the veteran reported 
almost constant pain to the right hand, arm, and neck 
aggravated by cold and damp weather.  He stated he worked as 
a brick mason and that it was difficult for him to grip and 
hold a trowel.  The examiner noted examination of the hand 
revealed no deformity, discoloration, edema, atrophy, or 
effusion.  There was full active range of motion and no 
visually perceptible scars to the right index, middle, or 
ring fingers.  Grip strength was slightly diminished on the 
right.  Neurovascular status appeared to be grossly intact.  
The diagnoses included well-healed closed laceration of the 
right index, middle, and ring fingers and degenerative joint 
disease to the right hand, doubtfully related to a soft 
tissue injury to the right hand.  

Private medical records dated in August 1998 noted right hand 
weakness without opinion as to etiology.

A February 1999 VA aid and attendance examination noted good 
range of motion to the upper extremities, good grip strength, 
and movement of all fingers.  No diagnosis related to a right 
hand scar was provided.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2000).  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that a 
compensable evaluation is merited for the veteran's residuals 
of superficial lacerations of the index, middle, and ring 
fingers of the right hand.  Every examination of record has 
noted that the veteran's scars are barely visible, and are 
well healed.  There is no evidence that they are superficial, 
tender, poorly nourished, or painful on objective 
demonstration.  Therefore, entitlement to a compensable 
evaluation under the rating codes for superficial and tender 
scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  

Entitlement to a compensable evaluation under the rating code 
for limitation of function of the part affected is also not 
demonstrated.  The only consistent finding that appears to be 
attributable to the service connected disability is a slight 
reduction in grip strength.  The January 1994 VA examination 
noted some pain, neuralgia, and reduced grip strength of the 
right hand, but was unclear as to whether or not this was due 
to the veteran's service connected disability, or his 
nonservice connected arthritis.  The examination report is 
also contradictory, in that it indicates the veteran has a 
full range of motion of the fingers in the findings, but the 
diagnoses includes slight limitation in the range of motion.  
The April 1998 VA examination found reduced grip strength in 
both hands, although slightly more for the right hand.  
However, the May 1998 VA neurologic examination noted normal 
motion and strength, and the examiner found that there was no 
significant neurologic dysfunction in the hand.  Although the 
examiner acknowledged that some aching might be due to the 
service connected injury, he found that it was more likely 
related to the nonservice connected arthritis.  Similarly, 
the May 1998 VA orthopedic examiner also noted a full range 
of motion, and the only positive finding was of slightly 
diminished grip strength.  The private August 1998 records 
are concerned more with the left hand than the right, 
although 4/5 grip strength was again noted, and attributed to 
the service connected lacerations.  

The Board has also considered the applicable rating codes 
concerned with the function of the hand, but is unable to 
find that the objective symptomatology results in the level 
of disability required for a compensable evaluation.  The 
most recent VA examinations have all found the veteran to 
have full range of motion of his fingers, and only a slight 
reduction in grip.  Even if the reduction in grip was 
attributable to the service connected disability and not the 
nonservice connected arthritis, this would not equate to the 
moderate level of disability required for a compensable 
rating under the appropriate code for the muscle group for 
extension of the fingers.  38 C.F.R. § 4.73, Diagnostic Code 
5308 (2000).  As there is no evidence of ankylosis, much less 
current evidence of limitation of motion, there is no basis 
for a compensable rating under the code for ankylosis of 
three fingers.  38 C.F.R. § 4.71a, Diagnsotic Code 5222 
(2000).  The May 1998 VA neurologic examination found that 
there was no significant neurologic dysfunction, so there is 
no basis for an evaluation under the rating codes for 
diseases of the peripheral nerves.  Therefore, as the 
evidence does not demonstrate limitation of function of the 
right hand to a compensable degree, a higher evaluation is 
not warranted.  38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 
7805.

In this case, the Board finds no provision upon which to 
assign a higher or "staged" rating and that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.


ORDER

Entitlement to service connection for degenerative 
osteoarthritis of the right hand is denied.

Entitlement to a compensable disability rating for service-
connected residuals of lacerations to index, middle, and ring 
fingers of the right hand is denied.


REMAND

The claims folder contains conflicting medical evidence as to 
whether or not the veteran has a current diagnosis of 
arthritis of the left foot.  The January 1994 VA examination 
report noted that there was X-ray evidence of scattered 
arthritic changes of the left foot, and included a diagnosis 
of degenerative osteoarthritis of the left foot.  The March 
1997 letter from the veteran's private doctor states that the 
veteran has degenerative arthritis of the left great toe, but 
that clinical examination and X-ray studies were negative for 
arthritis in the remainder of the left foot.  The February 
1999 VA examination indicates that an X-ray study was 
positive only for increased density of the right, not the 
left, toe, but the study showed the remainder of the feet 
were normal.  However, the diagnosis of the examination 
conducted at this time included minimal degenerative changes 
of the feet bilaterally.  Therefore, the Board finds that an 
additional VA examination to clarify the current diagnosis of 
the veteran's disability of the left foot and to obtain an 
opinion as to the etiology of this disability would be useful 
in reaching a decision in this case.  

Therefore, in order to assist the veteran in the development 
of his claim, the Board remands this issue to the RO for the 
following actions: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left foot 
disability since July 1998.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his left foot 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions:  1) Does the veteran 
currently have degenerative arthritis of 
the left foot, including in any toe of 
the left foot?  Is the presence of 
arthritis confirmed by X-ray evidence? 2) 
If arthritis of the left foot is found, 
is it as likely as not that any portion 
of the arthritis, including arthritis of 
the great toe, developed as a result of 
the injury sustained during active 
service?  The reasons for the answers 
should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

